Order entered October 24, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00673-CV

                                  BRIAN REAUX, Appellant

                                            V.

                                  GEORGE ABDOU, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. 1-16-0989

                                         ORDER
       Before the Court is appellant’s October 16, 2017 motion for extension of time to file

corrected brief. Appellant seeks an extension of sixty to ninety days so he may retain legal

counsel. We GRANT the motion to the extent we ORDER appellant’s corrected brief be filed

no later than December 7, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE